Citation Nr: 1517810	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  06-25 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation for Crohn's disease in excess of 10 percent prior to August 4, 2008, in excess of 30 percent from August 4, 2008 to December 19, 2012, and in excess of 60 percent from December 19, 2012.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability prior to October 5, 2010 and in excess of 10 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 20 percent for ankylosing spondylitis from December 1, 2005 and February 28, 2011.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) from June 18, 2003 to August 22, 2007.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2010, the Board denied an initial disability evaluation in excess of 10 percent for ankylosing spondylitis of the lumbar spine for the period from June 18, 2003 to October 21, 2005.  At this time, the Board remanded the claims for increase for ankylosing spondylitis of the thoracic-lumbar spine from December 1, 2005, Crohn's disease, and bilateral hearing loss.

In October 2012, the Board denied an evaluation in excess of 20 percent for ankylosing spondylitis of the thoracic-lumbar spine prior to February 28, 2011, and granted a 100 percent evaluation for ankylosing spondylitis of the entire spine from February 28, 2011.  Also, the Board denied an initial compensable evaluation for bilateral hearing loss disability prior to October 5, 2010, and in excess of 10 percent from October 5, 2010.  The Board remanded the claim for increase for Crohn's disease for additional evidentiary development.  In July 2013, the Board denied an evaluation in excess of 10 percent for Crohn's disease prior to August 4, 2008, and granted a 60 percent evaluation (but no more) for Crohn's disease from August 4, 2008.

The Veteran appealed the Board's October 2012 decision to the United States Court of Appeals for Veterans Claims (Court) insofar as the Board denied (1) a disability evaluation in excess of 20 percent for spondylitis of the thoracic-lumbar spine from December 1, 2005 to February 28, 2011, and (2) an initial compensable evaluation for bilateral hearing loss disability prior to October 5, 2010, and in excess of 10 percent from October 5, 2010.  The Veteran further appealed the Board's July 2013 decision that denied an evaluation in excess of 10 percent for Crohn's disease prior to August 4, 2008, and denied an evaluation in excess of 60 percent thereafter.

In February and April 2014, the Court granted joint motions for remand (JMR) and to vacate the Board's prior decisions on those matters appealed by the Veteran.  The case has been returned to the Board for compliance with the terms of the JMRs.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed below, the appeal is remanded for additional action to ensure that VA has met its duty to assist the Veteran and to more fully develop the record so that the Board may comply fully with the directives of the JMRs.  

Evaluation of Crohn's Disease

The Veteran avers through his attorney that he met the schedular criteria for a 100 percent evaluation for Crohn's disease under Diagnostic Code 7323 from May 5, 2008 forward, and a 60 percent prior thereto (June 2003 through May 4, 2008).  See Appellant's Brief (February 5, 2015).  The attorney has cited to portions of evidence taken a voluminous record in support of his thesis, and argues that the evidence showing "pernicious anemia requiring lifelong Vitamin B12 injections" and "general debility" support the assignment of a 100 percent evaluation from May 5, 2008 forward.  The Veteran's attorney reports worsened or progressed symptoms of Crohn's that warrant a 100 percent evaluation.  In support of the period prior to May 5, 2008, the Veteran's attorney cites to medical evidence dated significantly prior to the effective date of the award for service connection along with relevant medical records dated 2004 to 2007 showing loose stools ranging from 4-6 times daily, pernicious anemia, weight fluctuation, and occasional cramping, abdominal pain, bloating, nausea, and fatigue.  The Veteran's attorney argues that the evidence shows near-constant diarrhea for the period of time prior to May 5, 2008, which warrants at least a 30 percent rating under Diagnostic Code 7319, but more nearly reflects the criteria for a 60 percent rating under Diagnostic Code 7323.

Under Diagnostic Code 7323, a 100 percent rating is provided where there is objective evidence of pronounced symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complications as liver abscess.  A 60 percent rating is provided where there is objective evidence of severe symptoms, with numerous attacks a year and malnutrition, the health only in fair remission.  38 C.F.R. 4.114, Diagnostic Code 7323.  Diagnostic Code 7319 (irritable colon syndrome) (spastic colitis, mucous colitis, etc.) provides a 10 percent evaluation for bowel disability that is "moderate", with frequent episodes of bowel disturbance with abdominal distress; a 30 percent evaluation is provided for severe abdominal distress, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id, Diagnostic Code 7319.

On review of the JMR, the attorney's brief, and the record, the Board finds that remand for a VA examination and medical opinion is necessary to decide the claim.  Also, per the JMR, VA must reconsider and explain the effective date(s) assigned for the disability during the appeal.  It was noted that there were inadequate reasons and bases to support the August 4, 2008 effective date assigned for the staged rating of Crohn's disease.  The Veteran's attorney argues that Crohn's disease should be rated as 100 percent from May 5, 2008, and 60 percent prior thereto (June 2003 through May 4, 2008).  See Appellant's Brief (February 5, 2015).


Evaluation of Bilateral Hearing Loss Disability

In a February 2015 Appellant's Brief, the Veteran's attorney argues that VA outpatient treatment record dated in August 2007 that include audiological findings support the assignment of a 20 percent evaluation for bilateral hearing loss from August 23, 2007.

Per the JMR, the Board must remand the claim for an increased evaluation for bilateral hearing loss disability to ensure that VA's has met its duty to assist the Veteran.  Specifically, remand is necessary to obtain the audiogram underlying the August 2007 VA Audiology Note showing that speech discrimination of 88 percent in the right ear and 60 percent in the left ear with pure tone audiometry findings for "normal to severe sensorineural hearing loss in the right ear and mild to severe mixed hearing loss in the left ear."  A VA otolaryngology note dated August 2007 reflects that the Veteran's hearing was unchanged from previous exam.

Therefore, the matter is remanded for further evidentiary development to include interpretation of any audiogram findings.

Evaluation of Ankylosing Spondylitis

The Veteran and his attorney argue that VA failed to provide the Veteran with a "full body assessment" early in his appeal that would have substantiated his claim for a 100 percent evaluation from a date earlier than February 2011, and disclosed all his secondary disorders arising from ankylosing spondylitis.

The JMR states that the Board erred by providing an inadequate statement of reasons and bases for its evaluation of ankylosing spondylitis (AS) prior to February 28, 2011, "because it failed to discuss all pertinent aspects of that service-connected disease in terms of separate ratings."  The JMR then directs that the Board should "review all of the separate ratings assigned by the RO, along with consideration of additional separate ratings for any other disabilities found to have arisen from the single service-connected AS disease entity."  See JMR (April 2014).

The Veteran's attorney subsequently argued that a 100 percent schedular rating is separately warranted for ankylosing spondylitis of the entire spine from December 1, 2005 to February 27, 2011.  See Appellant's Brief (February 2015).

On review of the JMR directive and the attorney's brief, the Board believes that remand for a VA medical opinion is necessary to decide the matters herein now presented.  Specifically, a VA medical opinion on whether it is as likely as not that that the Veteran had ankylosing spondylitis of the entire spine earlier than February 28, 2011 to include since December 1, 2005.  Also, a VA medical examination and opinion is required to identify, as directed, all other disabilities "found to have arisen from the single service-connected AS disease entity."

At this time, the Veteran and his attorney are advised that a "full body assessment" is interpreted by the Board to mean an examination of the body systems (i.e. musculoskeletal, neurological, renal, etc.) affected by his back disability.  If the Veteran interprets this phrase he uses otherwise, he or his attorney should notify VA of that other interpretation.

TDIU for Period from June 18, 2003 to August 22, 2007

The Board defers consideration of this matter as it is inextricably intertwined with the matters remanded for additional development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA gastrointestinal (GI) examination by a physician to ascertain the current level of disability associated with his service-connected Crohn's disease, and to conduct a longitudinal review of the medical record (complaints and findings) to ascertain the level of disability throughout the appeal period beginning in June 2003.  The claims files along with any pertinent evidence in the Veteran's VA electronic file should be reviewed.

Specifically, the examiner should answer the following inquiries:

(i) Has the Veteran at any time during this appeal had pronounced GI symptoms "resulting in marked malnutrition, anemia, and general debility, or with serious complications as liver abscess."  If so, please identify the date(s) or period of time.

(ii) Has the Veteran at any time during this appeal had severe GI symptoms "with numerous attacks a year and malnutrition, the health only fair during remissions."  If so, please identify the date(s) or period of time.

(iii) Has the Veteran at any time during this appeal had moderately severe GI symptoms "with frequent exacerbations;" or symptoms analogous to irritable colon syndrome with "diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress."  If so, please identify the date(s) or period of time.

(v) Are "pernicious anemia" and/or "lifelong B12 injections" indicative of "pronounced" colitis resulting in marked malnutrition, anemia, and general debility?  Please provide a detailed explanation for your answer to this inquiry.  

(vi) Has the Veteran had weight loss or been underweight due to Crohn's disease causing anemia and malnutrition and, if so, please identify the date(s) or period of time.

All findings and opinions provided must be thoroughly explained and any and all opinions must be accompanied by a complete rationale. 

2.  The AOJ should request from VA Heartland, Kansas City, the original audiogram underlying the August 2007 VA Audiology Note and ENT Note.  Then, the AOJ should request that a VA audiologist provide an interpretation of the underlying findings so that the pure tone decibel loss at each of the relevant frequencies for rating hearing loss pursuant to 38 C.F.R. § 4.85 is shown for each ear.  

If this is not possible, the audiologist should state this for the record and explain why.

3.  A VA medical opinion from an appropriately skilled physician should be obtained on whether it is as likely as not (50 percent or greater probability) that the Veteran had ankylosing spondylitis (AS) of the entire spine (cervical, thoracic, and lumbar spine) earlier than February 28, 2011 and/or since December 1, 2005.  

The physician should undertake a longitudinal review of the Veteran's medical records and indicate when AS of the entire spine is first shown based on consideration of the Veteran's history, complaints, recorded clinical findings, and diagnostic tests and studies.  

The physician must provide a complete rationale for all opinions.  The opinion should include a discussion of the pertinent history, clinical findings, and treatment records relied upon for the conclusions reached.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  The claims file along with a copy of any pertinent evidence located in VA's electronic system that is not in the claims file should be made available to and reviewed by the physician.

4.  A VA medical examination and opinion should be obtained from an appropriately skilled physician to identify those disabilities proximately due to or aggravated (permanently worsened) by the Veteran's service-connected ankylosing spondylitis.  

The Veteran should be afforded a "full body assessment" for this purpose, which the Board interprets as an examination of the body systems (i.e. musculoskeletal, neurological, renal, etc.).  Also, the physician should identify the date of onset of any disorders found to be secondary to the Veteran's ankylosing spondylitis.  The physician must provide a complete rationale for all opinions.

5.  The AOJ should conduct any development the AOJ deems necessary to ensure that VA has satisfied its duty to assist the Veteran in these matters and that all information necessary to a fair adjudication of the matters has been obtained.

6.  The AOJ should readjudicate all the claims, consider secondary service connection as appropriate, and provide a clear statement on how the AOJ arrived at all effective dates assigned.  Additionally, the AOJ is advised as follows:

(a) Crohn's Disease:  The AOJ should consider application of Diagnostic Code 7319 (irritable colon syndrome) in addition to Diagnostic Code 7323 (colitis, ulcerative) when considering the claim for increase for Crohn's disease.  The AOJ should not assign an effective of August 4, 2008 for Crohn's disease without making it clear as to how the AOJ arrived at this date.

(b) Bilateral Hearing Loss:  The AOJ should ensure that any VA outpatient treatment records showing hearing loss include the underlying audiometry test along with an interpretation of the testing that provides the information for rating purpose as required by 38 C.F.R. § 4.85.  If the findings may not be interpreted to include the specific rating information required by 38 C.F.R. § 4.85, this should be stated for the record and the Veteran along with his attorney notified of such.

(c) Ankylosing Spondylitis:  The AOJ should ensure that the Veteran obtained a "full body assessment" in connection with this matter and that an appropriate medical opinion is obtained on whether a 100 percent evaluation prior to February 27, 2011 is warranted affording the Veteran full benefit of any doubt.

(d) TDIU:  The AOJ should readjudicate the claim for TDIU from June 18, 2003 to August 22, 2007 with consideration of the evidence added to the record to include the favorable February 2015 private medical opinion on unemployability obtained by the Veteran's private attorney.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this remand, the Board intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


